Broyles, C. J.
This was a claim arising under the workmen’s compensation act, and was brought against the Chureh'-Robinett Lumber Company and the insurance carrier, the Public Indemnity Company, by the mother of John E. Browning, who died from injuries caused by an accident arising out of and in the course of his employment while working at a sawmill operated by B. E. House. It appears from the record that on the hearing before a member of the industrial commission, the only issue in the ease wras whether House, the immediate employer of the deceased, was an employee of the lumber company, or whether he was an independent contractor (counsel for the defendants stating to the commissioner that he would not raise any question as to the contributions of the deceased to the claimant or as to the claimant’s dependency). Upon this issue the evidence was conflicting, but there was evidence adduced which authorized the commissioner’s finding that House was not an independent contractor but that the relationship of servant and master existed between him and the lumber company. See, in this connection, Ocean Accident &c. Corporation v. Hodges, 34 Ga. App. 587 (130 S. E. 214) ; Davis v. Starrett, 39 Ga. App. 422 (2), 427, 428 (147 S. E. 530) ; *206Home Accident Insurance Co. v. Daniels, 42 Ga. App. 648 (2,3) (157 S. E. 245). It follows tliat the judge of the superior court did not err in affirming the award of the commissioner.
Decided April 30, 1932.
Brock, Sparks & Russell, for plaintiffs in error.
Linlon B. West, contra.

Judgment affirmed,.


Luke, J., concurs. Bloodicorih, J., absent on account of illness.